DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 14 and 20 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Double Patenting
III.	Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


IV.	Claims 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites “said response control” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites “presenting on said display a response control (such as a button) that is useable” in line 22.  It is unclear what the limitation is parenthesis “(such as a button)” refers to and/or whether or not it is included in the “response control”.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites “and (2) continuing with the remaining steps recited in this claim and this claim’s dependent claims” in lines 24-25.  It is unclear what “remaining steps recited in this claim and this claim’s dependent claims” refers to and/or how they relate to the limitation “if said preferred attributes are found in said responder attributes” recited in line 21.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15-19 are dependent on claim 14 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 14.
Claim 20 recites “said response control” in line 24.  There is insufficient antecedent basis for this limitation in the claim.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “said receiving computing device really did receive said alert” in line 19.  It is unclear what is meant by the phrase “really did” and/or how it relates to receiving said alert.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “presenting on said display a response control (such as a button) that is useable” in line 26.  It is unclear what the limitation is parenthesis “(such as a button)” refers to and/or whether or not it is included in the “response control”.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “and (2) continuing with the remaining steps recited in this claim and this claim’s dependent claims” in lines 28-29.  It is unclear what “remaining steps recited in this claim and this claim’s dependent claims” refers to and/or how they relate to the limitation “if said preferred attributes are found in said responder attributes” recited in line 25.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
V.	Claims 1-5, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2022/0157451 A1) in view of Guo et al. (US 2018/0020315 A1).
Regarding claim 1 Elliot teaches one or more non-transitory computer readable storage media storing at least one program, the at least one program comprising instructions that, when executed by a first computing device (see paragraphs [0028] & [0069] – [0070],  with a display, a touch-responsive surface and one or more sensors to detect a touch interaction with the touch-sensitive surface (see paragraph [0052] and FIG. 3, user pressing element A, B, C on GUI indicates a touch-responsive display), cause the first computing device to: receiving a first input from a distressed user that is indicative of the user being in a state distress (see paragraph [0044] and FIG. 2, the health management application may receive an emergency indication from a user and this reads on receiving a first input from a distressed user that is indicative of the user being in a state distress); referencing a first profiles database that stores first attribute information that indicates one or more attributes of potential responsive users (see paragraph [0044], The emergency modality may further comprise a list of emergency contacts, the contacts may be personal relations, family, friends, business relations, medical professionals, etc., the emergency modality may send a notification to a subset of the emergency contacts upon receiving the emergency indication from the user.  This reads on referencing a first profiles database that stores first attribute information that indicates one or more attributes of potential responsive users); sending a first electronic communication through an antenna of said first computing device (see paragraph [0044], The emergency modality may further comprise a list of emergency contacts, the contacts may be personal relations, family, friends, business relations, medical professionals, etc., the emergency modality may send a notification to a subset of the emergency contacts upon receiving the emergency indication from the user.  This reads on sending a first electronic communication through an antenna of said first computing device), wherein said electronic communication includes (1) an indication alert indicative of said state of distress (see paragraph [0044], the emergency indication may comprise one or more indications of status of the user such as the state of the user and this reads on wherein said electronic communication includes (1) an indication alert indicative of said state of distress); (2) at least a portion of said first attribute information (see paragraph [0044], The emergency response modality may include an list of emergency contacts, wherein a notification is sent to at least a subset of the emergency contacts.  This reads on t least a portion of said first attribute information); and (3) a location of said first computing device (see paragraphs [0044] – [0045], the notification may comprise a location of the user and this reads on a location of said first computing device), wherein a responsive user is associated with a second computing device that is associated with a set of responsive-user attributes and the responsive-user attributes include said at least a portion of said first attribute information (see paragraphs [0044] & [0050], The emergency response modality may further comprise a list of emergency contacts, the emergency contacts may be personal relations (family, friends), medical professions, etc.…, for example a notification may be sent to at least a subset of the emergency contacts, including an alert/notification sent to a user’s phone when the user’s mother presses an emergency indication button.  This reads on wherein a responsive user is associated with a second computing device that is associated with a set of responsive-user attributes and the responsive-user attributes include said at least a portion of said first attribute information), and causing a location indication to be presented on a display of said second computing device, said location indication indicating said location of said first computing device (see paragraphs [0050] & [0052] and FIG. 3, The system can send an alert to a user’s phone when the user’s mother presses an emergency indication button, the alert may comprise the time of the alert, the location of the user, any information recorded with the alert.  This indicates that a location indication can be presented on a display of said second computing device, said location indication indicating said location of said first computing device).
Elliot does not specifically teach in response to said sending said first electronic communication, receiving at said first computing device an acknowledgment indication that indicates that at least one responsive user received said first electronic communication, wherein said acknowledgement indication was received at said first computing device in response to an electronic instruction provided by said second computing device.
Guo teaches in response to said sending said first electronic communication, receiving at said first computing device an acknowledgment indication that indicates that at least one responsive user received said first electronic communication (see paragraphs [0079] – [0080] & [0084], A first user equipment 100 transmits a help request including help content, help position, etc.., if another user equipment 100 receives the help signaling and likes to provide the required service, the another user equipment 100 feeds back help response signaling.  This reads on in response to said sending said first electronic communication, receiving at said first computing device an acknowledgment indication that indicates that at least one responsive user received said first electronic communication), wherein said acknowledgement indication was received at said first computing device in response to an electronic instruction provided by said second computing device (see paragraphs [0084] – [0085] and Fig. 7, The another user equipment 100 feeds back help response signaling, then if the help seeker receives the help acknowledgement signaling and likes to accept the help from the helper the help seeker transmits helped acknowledge signaling.  This reads on wherein said acknowledgement indication was received at said first computing device in response to an electronic instruction provided by said second computing device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Elliot adapt to include in response to said sending said first electronic communication, receiving at said first computing device an acknowledgment indication that indicates that at least one responsive user received said first electronic communication, wherein said acknowledgement indication was received at said first computing device in response to an electronic instruction provided by said second computing device because it would improve the efficiency of responding to a distressed user by providing a mechanism for ensuring that a responder can/would like to provide the help that the distressed user is in need of and that the distressed user is notified of such (see Guo, paragraphs [0084] – [0085]).
Regarding claim 2 Elliot teaches wherein said first input is received via a discrete-input control that can indicate only one of two values (see paragraph [0044], the emergency indication may be based at last in part on an interaction of the user, the interaction may be pressing a button on a screen of a device and this reads on wherein said first input is received via a discrete-input control that can indicate only one of two values).
Regarding claim 3 Elliot teaches wherein said first input is received via a variable-input control, as opposed to said discrete-input control (see paragraphs [0051] - [0052] and Fig. 3, the emergency indication may be based on interacting with multiple buttons this reads on wherein said first input is received via a variable-input control, as opposed to said discrete-input control).
Regarding claim 4 Elliot teaches wherein said variable -input control can indicate a range of values and wherein each value corresponds to a level of distress said user is feeling (see paragraph [0052] and Fig. 3, the buttons can correspond to a range of states of the user from contacting a hospital to scheduling an appointment and can be configurable to correspond to other modalities desired by the user and this reads on wherein said variable -input control can indicate a range of values and wherein each value corresponds to a level of distress said user is feeling).
Regarding claim 5 Elliot teaches wherein said variable-input control is a graphical-user-interface control that is manipulative via said touch-responsive surface (see paragraph [0052] and FIG. 3, the user device may comprise a screen configuration to display a GUI with visual elements which enable a user to interact with the screen and this reads on wherein said variable-input control is a graphical-user-interface control that is manipulative via said touch-responsive surface).
Regarding claim 7 Elliot teaches wherein said a first attribute information that indicates one or more of the following attributes of a potentially responsive user: a gender, a religious preference, an age range, a professional, a family member, and a friend (see paragraphs [0031] & [0044] & Fig. 1, The emergency response modality may further comprise a list of emergency contacts, the contacts may be personal relations (friends, family), business relations, medical professions, etc.  This reads on wherein said a first attribute information that indicates one or more of the following attributes of a potentially responsive user: a gender, a religious preference, an age range, a professional, a family member, and a friend).
Regarding claim 11 Elliot teaches wherein said location indication is derived from GPS coordinates (see paragraph [0045], the location of the user may be determined by one or more of the cellular network position of the user and the GPS location of the user and this reads on wherein said location indication is derived from GPS coordinates).
Regarding claim 12 Guo teaches wherein said at least one program further causes said first computing device to send a confirmation response in response to receiving said acknowledgement indication, wherein said confirmation response acknowledges receipt of said acknowledgement indication (see paragraphs [0078] – [0080] & [0084] – [0085] and Fig. 7, The user equipment 100 transmits help request signaling.  The another user equipment 100 feeds back help response signaling, then if the help seeker receives the help acknowledgement signaling and likes to accept the help from the helper the help seeker transmits helped acknowledge signaling.  This reads on wherein said at least one program further causes said first computing device to send a confirmation response in response to receiving said acknowledgement indication, wherein said confirmation response acknowledges receipt of said acknowledgement indication). 
Regarding claim 13 Guo teaches wherein said confirmation response includes a supplemental message communicated to said second computing device (see paragraph [0085], the help seeker can transmit a communication connection request to the helper and this reads on wherein said confirmation response includes a supplemental message communicated to said second computing device).

VI.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2022/0157451 A1) in view of Guo et al. (US 2018/0020315 A1) and Ahrens (US 2022/0303724 A1).
Regarding claim 6 Elliot and Guo teach the storage media of claim 5 except for wherein said graphical-user-interface control is a slider control that can indicate the value is said range of values by way of user input.
Ahrens teaches wherein said graphical-user-interface control is a slider control that can indicate the value is said range of values by way of user input (see claim 19, the user mobile application includes a level of severity slider to enable users to indicate the severity of an incident and this reads on wherein said graphical-user-interface control is a slider control that can indicate the value is said range of values by way of user input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Elliot and Guo combination adapt to include wherein said graphical-user-interface control is a slider control that can indicate the value is said range of values by way of user input because it would allow for a more accurate mechanism for communicating the severity of distress (see Ahrens, claim 19) and such mechanism can be incorporated into the GUI of the Elliot and Guo combination using well-known techniques. 

VII.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2022/0157451 A1) in view of Guo et al. (US 2018/0020315 A1) and Saffouri (US 11,424,030 B1).
Regarding claim 8 Elliot and Guo teach the storage media of claim 1 except for wherein said acknowledgement indication indicates that said responsive user will visit said distressed user.
Saffouri teaches an indication that a responsive user will visit said distressed user (see col. 16, lines 48-53, In the event that is determined that the patient requires emergency medical attention, appropriate emergency medical responders are contacted and dispatched  to the patient’s location, wherein communication with the patient is maintained until the emergency medical responders arrive at the patient’s location.  This indicates that an indication that a responsive user will visit said distressed user is communicated to the distressed user and reads on an indication that a responsive user will visit said distressed user).
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to make the acknowledgment indication of the Elliot and Guo combination adapt to indicate that said responsive user will visit said distressed user because it would further improve the response to a distressed user by connecting the distressed user to a medical incident specialists in a way that is fully response to the distressed user (see Saffouri, col. 1, lines 8-14 and col. 16, lines 39-56).
Regarding claim 9 Elliot and Guo teach the storage media of claim 1 except for wherein said acknowledgement indication indicates a responsive level that conveys a level of urgency by which said responsive user will visit said distressed user.
Saffouri teaches indicating a responsive level that conveys a level of urgency by which said responsive user will visit said distressed user (see col. 16, lines 39-55 and col. 17, lines 3-8, A determination of whether or not the patient requires emergency medical attention, when it is determined that the patient does require emergency medical attention emergency medical responders are contacted and dispatched to the distressed user’s location while communication is maintained with distressed user.  Maintaining communication with the distressed user while emergency medical responders are dispatched to the distressed user’s location and until the emergency medical responders arrive at the distressed user’s location indicates a responsive level that conveys a level of urgency by which said responsive user will visit said distressed user and reads on indicating a responsive level that conveys a level of urgency by which said responsive user will visit said distressed user).
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to make the acknowledgment indication of the Elliot and Guo combination adapt to indicate a responsive level that conveys a level of urgency by which said responsive user will visit said distressed user because it would further improve the response to a distressed user by connecting the distressed user to a medical incident specialists in a way that is fully response to the distressed user (see Saffouri, col. 1, lines 8-14 and col. 16, lines 39-56).
Claim 10 contains limitations as recited in claim 9 and is rejected for the same reasons given above regarding claim 9.

Conclusion
VIII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanghavi Pub. No.: US 2022/0141917 A1 discloses synchronous secondary emergency response system including carrying out a series of checks to identify the best matches for users registers as responders to emergency events (see paragraphs [0047] – [0049] and claim 1.
Sun et al. Pub. No.: US 2011/0003576 A1 discloses a method and apparatus for providing immediate assistance in a communication system including establishing a call with at least one of a plurality of target communication devices located near a source communication device (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
November 4, 2022